DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 25 – 45, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Chorghade et al. (“Metalloporphyrins as Chemical Mimics of Cytochrome P-450 Systems”, Biooorganic & Medicinal Chemistry Letters, 1994, Vol. 4, pp. 2867 – 2890; “Chorghade”) in view of  Chorgade (US 2015/0038688 A1; “Chorghade ‘688”) and Chorghade et al. (WO 2013/123513 A1; “Chorghade ‘513”).
Regarding claim 24, Chorghade teaches a method for preparing oxidative metabolites for a pharmaceutically active compound, the method comprising:
contacting a solution comprising one or more pharmaceutically active compounds (p. 2868, paragraph 1; some pharmaceutical entities; page 2868, paragraph 2; conducted with methylene chloride, water and/or water/acetonitrile) with one or more catalysts (p. 2869; paragraph 1; porphyrin mediated oxidation of sophisticated entities) in an aqueous solution for a period sufficient for catalytic oxidation of the one or more pharmaceutically active compounds by the catalyst (p. 2869; paragraph 1; porphyrin mediated oxidation of sophisticated  pharmaceutical entities);
separating the solution from the one or more catalysts (p. 2868;  paragraph 2; products were separated by HPLC); and
identifying the oxidative metabolites for the one or more pharmaceutically active compounds (p. 2868; paragraph 2; via liquid chromatography in combination with particle beam mass spectrometry),

Chorghade does not specifically teach the use of a co-catalyst comprising a nitrogen- or sulfur-containing amino acid derivative. However, Chorghade ‘688 teach an amino acid derivative comprising imidazole (claim 14). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the use a co-catalyst comprising a nitrogen- or sulfur-containing amino acid derivative, such as an imidazole-base derivative, to facilitate preparation of the pharmaceutically active compound.
Chorghade does not specifically teach that the catalyst is immobilized on a substrate. However, Chorghade ‘513 teaches  a metalloporphyrin catalyst immobilized on a substrate (¶97). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide that the catalyst is immobilized on a substrate to facilitate effective catalysis.
Regarding claim 26, Chorghade ‘513 teaches the method of claim 25, wherein the one or more catalysts are immobilized to a polymeric resin solid support (¶97).
	Regarding claim 27, Chorghade ‘513 teaches the method of claim 25, wherein the one or more catalysts are encapsulated in a polystyrene matrix (¶97).

	Regarding claim 29, Chorghade ‘513 teaches the method of claim 25, wherein the oxidative metabolites are identified by NMR, CMR, MS, HRMS, IR, or UV spectroscopy (¶110).
	Regarding claim 30, Chorghade teaches the method of claim 25, further comprising isolating the resulting oxidative products by HPLC, UPLC, Flash Chromatography or other preparative chromatographic techniques (p. 2868; paragraph 2; products were separated and isolated by HPLC).
	Regarding claim 31, Chorghade teaches the method of claim 25, wherein the catalyst is a sterically hindered and electronically activated metallotetraphenylporphyrin compound of formula 1 (p. 2868; paragraph 1; compound V).
	Regarding claim 32, Chorghade ‘513 teaches the catalyst of claim 31, wherein R1 is Cl, R2 is H, R3 is H, R4 is Cl, M is Fe and X is Cl (¶86).
	Regarding claim 33, Chorghade ‘513 teaches the catalyst of claim 31, wherein R1 is Cl, R2 is H, R3 is H, R4 is Br, M is Fe and X is Cl (¶86).
	Regarding claim 34, Chorghade ‘513 teaches the catalyst of claim 31, wherein R1 is Cl, R2 is H and one R2 is SO3Na, R3 is H, R4 is Br, M is Fe and X is Cl (¶86).
	Regarding claim 35, Chorghade ‘513 teaches the catalyst of claim 31, wherein R1 is Cl, R2 is H, R3 is H, R4 is Cl or Br, M is Ru and X is Cl (Example 9).
	Regarding claim 36, Chorghade ‘513 teaches the method of claim 25, wherein the catalyst is a metallophthalocyanine compound of formula 2 (¶20).

	Regarding claim 38, Chorghade ‘513 teaches the catalyst of claim 36, wherein R1 and R2 are H (¶20).
	Regarding claim 39, Chorghade ‘513 teaches the method of claim 25, wherein catalyst is a metallosalen complex compound of formula 3 (¶21).
Regarding claim 40, Chorghade teaches the method of claim 25, further comprising an oxidizing agent (p. 2869; paragraph 1; porphyrin mediated oxidation of sophisticated  pharmaceutical entities).
Regarding claim 41, Chorghade ‘513 teaches the method of claim 25, wherein the catalyst is present at less than 5% wt/wt catalyst/organic substrate (¶66; claim 17).
	Regarding claim 42, Chorghade ‘513 teaches the method of claim 41, wherein the catalyst is present at less than 1 % wt/wt catalyst/organic substrate (¶66; claim 18).
	Regarding claim 43, Chorghade ‘513 teaches the method of claim 41, wherein the catalyst is present at less than 0.5% wt/wt catalyst/organic substrate (¶66; claim 19).
	Regarding claim 44, Chorghade ‘513 teaches the method of claim 40, wherein the oxidizing agent is selected from the group consisting of organic and inorganic peroxides, oxygen donor molecules, peracids, hypochlorites, ozone, potassium hydrogen persulfate, 2,6-dichloropyridine-N-oxide and molecular oxygen (¶67).
Regarding claim 45, Chorghade teaches the method of claim 25, wherein the one or more pharmaceutically active compounds comprise odapipam which is a dopamine D-1 receptor antagonist (p. 2868, paragraph 1; odapipam (II)).	

	Regarding claim 48, Chorghade implicitly teaches the method of claim 25, wherein at least three pharmaceutically active compounds are contacted simultaneously with the one or more catalysts immobilized on a substrate (p. 2868; paragraph 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797